EXHIBIT 10.1


SECURED PROMISSORY NOTE


$1,832,888.27    May 1, 2020
    


FOR VALUE RECEIVED, QUMU CORPORATION (referred to herein as “Debtor”), hereby
promises to pay to the order of ESW HOLDINGS, INC., or its successors or assigns
(“Holder”) at 401 Congress Avenue, Suite 2650, Austin, Texas 78701, or such
other address as Holder may designate or permit in writing, the principal sum of
One Million Eight Hundred Thirty-Two Thousand Eight Hundred Eighty-Eight and
27/100 Dollars ($1,832,888.27) in the manner provided in this Secured Promissory
Note (this “Note”). This Note is issued as consideration for Debtor’s purchase
from Holder of that certain Amended and Restated Warrant No. 2R dated January
12, 2018 to purchase 925,000 shares of Common Stock issued by Debtor to Holder
(the “Warrant”) as provided in Section 3.
1.    Principal. Debtor shall pay Holder the entire outstanding principal
balance, together with all other amounts owing hereunder, in full on April 1,
2021 (the “Maturity Date”) if not paid earlier as required or permitted hereby.
In the event this Note remains outstanding after the Maturity Date, Debtor shall
pay Holder the entire outstanding principal balance, together with all other
amounts owing hereunder, plus the Fundamental Transaction Amount (as defined
below).
2.    Prepayment. Debtor may prepay this Note in whole or in part at any time
without penalty or premium; provided, however that any partial prepayment of
this Note must be in an amount equal to $250,000 or a higher integral multiple
of $50,000 (or, if less, the entire principal amount then outstanding).
3.    Cancellation of Warrant. Holder acknowledges and agrees that this Note is
being issued in full and complete satisfaction of Debtor’s obligations under the
Warrant, and upon Holder’s acceptance of this Note, the Warrant and Debtor’s
obligations under the Warrant shall automatically be terminated and irrevocably
cancelled in full and rendered null and void, and all past, current, or future
obligations of Debtor or Holder under the Warrant shall be extinguished,
including, for the avoidance of doubt, the right of Holder to receive the
Warrant Consideration (as defined in the Warrant). Upon the issuance of this
Note, Holder will return the original Warrant for cancellation by Debtor.
4.    Security. This Note shall be secured as provided in that certain Security
Agreement dated as of the date hereof made by Debtor in favor Holder and that
certain Deposit Account Control Agreement dated as of the date hereof among
Debtor, Holder and Wells Fargo Bank, N.A. (collectively, the “Security
Documents”).
5.    Fundamental Transaction. If, at any time prior to the Maturity Date (i)
Debtor effects any merger or consolidation of Debtor with or into another
Person, (ii) Debtor effects any sale of all or substantially all of its assets
in one or a series of related transactions, (iii) any tender offer or exchange
offer (whether by Debtor or another Person) is completed pursuant to which
holders of at least 50% of the Common Stock (excluding any shares held by the
Person(s) making such tender or exchange offer) tender or exchange their shares
for other securities, cash or property, (iv) Debtor




--------------------------------------------------------------------------------




effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property or (v) there is a Change of
Control, as defined below (in any such case, a “Fundamental Transaction”), then
upon the consummation of such Fundamental Transaction, Debtor shall pay to
Holder all amounts then outstanding under this Note, plus an amount (such
amount, the “Fundamental Transaction Amount”) equal to One Hundred Fifty
Thousand Dollars ($150,000). For the avoidance of doubt, if (x) no payments have
been made on this Note prior to the consummation of a Fundamental Transaction or
(y) any amount of this Note remains outstanding after the Maturity Date, Holder
shall be entitled to an aggregate amount of One Million Nine Hundred Eighty-Two
Thousand Eight Hundred Eighty-Eight and 27/100 Dollars ($1,982,888.27). Debtor
shall provide notice to Holder in writing at least five (5) days prior to the
consummation of a Fundamental Transaction.
For purposes of this Note, the following terms shall have the meanings set forth
below:
(a)
“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date of this Note
by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
under the Exchange Act) of more than fifty percent (50%) of the voting rights or
equity interests in Debtor; (ii) a replacement of more than fifty percent (50%)
of the members of Debtor’s board of directors that is not approved by those
individuals who are members of the board of directors on the date of this Note;
(iii) a merger or consolidation of Debtor or a sale of all or substantially all
of the assets of Debtor in one or a series of related transactions, unless
following such transaction or series of transactions, the holders of Debtor’s
securities prior to the first such transaction continue to hold at least fifty
percent (50%) of the voting rights and equity interests in the surviving entity
or acquirer of such assets, as applicable; (iv) a recapitalization,
reorganization or other transaction involving Debtor that constitutes or could
result in a transfer of more than fifty percent (50%) of the voting rights or
equity interests in Debtor; or (v) consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to Debtor.

(b)
“Common Stock” means the common stock, $0.01 par value per share of Debtor.

(c)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

(d)
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

6.    Events of Default. Any of the following acts, conditions, events or
occurrences shall constitute a default hereunder (“Default”):
6.1    Failure to Pay. If Debtor fails to pay as and when due any principal or
other amount owed under this Note.


2









--------------------------------------------------------------------------------




6.2    Bankruptcy or Insolvency. If Debtor is or becomes insolvent, or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to appointment of any
receiver, trustee, or similar officer for it or for all or any substantial part
of its property; such receiver, trustee or similar officer is appointed without
the application or consent of Debtor and such appointment shall continue
undischarged for a period of 30 days; or Debtor shall institute (by petition,
application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction; or any
such proceeding shall be instituted (by petition, application or otherwise)
against Debtor and shall remain undismissed for a period of 30 days; or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of Debtor and such
judgment, writ, or similar process shall not be released, vacated or fully
bonded within 30 days after its issue or levy.
6.3    Other Defaults. If Debtor fails to comply with or perform any other term,
obligation, covenant or condition contained in this Note or any of the Security
Documents, or if any of the Security Documents is of no further force or effect,
or if Debtor otherwise fails to provide Holder with a lien against the
collateral described the Security Documents.
7.    Remedies.
7.1    Remedies. In the event of any Default, or at any time thereafter until
such Default is cured or waived to the written satisfaction of Holder, Holder
may (i) by notice in writing to Debtor declare the entire principal amount of
this Note to be immediately due and payable without presentment, demand,
protest, notice of protest or other notice of dishonor of any kind, all of which
are waived by Debtor, and/or (ii) exercise any or all of its remedies as a
secured party under any of the Security Documents or under applicable law;
provided, that upon the occurrence of a Default under Section 6.2, the entire
unpaid principal amount of this Note then outstanding and all interest accrued
and unpaid thereon will be immediately due and payable without presentment,
demand, protest or notice of any kind. Debtor agrees to pay on demand all
reasonable costs and expenses, including attorney fees, incurred by Holder in
connection with the collection of this Note or enforcement of the Security
Documents.
7.2    No Waiver; Remedies Cumulative. No failure or delay on the part of Holder
in exercising any right, power or remedy under this Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy under this Note. The remedies herein are
cumulative and not exclusive of any remedies provided by law.
7.3    Default Interest.    Upon the occurrence and during the continuance of an
event of any Default, the unpaid principal balance shall bear interest
thereafter at a rate of twelve percent (12%) per annum until such Default is
cured, calculated on the basis of a 360-day year based on the actual number of
days elapsed.
8.    General.


3









--------------------------------------------------------------------------------




8.1    Governing Law and Jurisdiction. This Note will be construed and enforced
in accordance with the substantive laws of the State of New York, with any
dispute or action relating to this Note venued or heard in the State and Federal
courts sitting in the City of New York, Borough of Manhattan.
8.2    Waiver. No waiver, forbearance, failure or delay by Holder in exercising,
or the exercise or beginning of exercise by Holder of, any right, power or
remedy, simultaneously or later, shall not preclude the further, simultaneous or
later exercise thereof, and every right, power or remedy of Holder shall
continue in full force and effect until such right, power or remedy is
specifically waived in a writing executed by Holder.
8.3    Notices. All notices or other communications provided for hereunder shall
be in writing and mailed (registered or certified, return receipt requested),
delivered by a recognized overnight courier or hand delivered to the receiving
party at its address listed above in the case of Holder or on the signature line
below in the case of Debtor, or such other address as shall be designated such
party in written notice to the other party complying as to deliver with the
terms of this Section 8.3.
8.4    Jury Trial Waiver. DEBTOR AND HOLDER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE OTHER PARTY HERETO.
8.5    Waivers and Agreements by Debtor. Debtor:
(a)    waives diligence, presentment, demand for payment, notice of dishonor,
notice of non-payment, protest, notice of protest, and any and all other demands
in connection with the delivery, acceptance, performance, default or enforcement
of this Note;
(b)    agrees that Holder will have the right, without notice, to grant any
extension of time for payment of any indebtedness evidenced by this Note or any
other indulgence or forbearance whatsoever;
(c)    agrees that no failure on the part of Holder to exercise any power, right
or privilege hereunder, or to insist upon the prompt compliance with the terms
of this Note, will constitute a waiver of that power, right or privilege; and
(d)    agrees that the acceptance at any time by Holder of any past due amounts
will not be deemed to be a waiver of the requirements to make prompt payment
when due of any other amounts then or thereafter due and payable.
8.6    Payoff Letter. In connection with the payment by the Debtor of the entire
outstanding principal balance, together with all other amounts owing hereunder,
Holder shall execute and deliver to Debtor a customary payoff letter, which
letter will set forth (a) the total amount


4









--------------------------------------------------------------------------------




required to be paid to satisfy in full and discharge the obligations of this
Note (the “Payoff Amount”), (b) the Holder’s obligation to release any liens or
other security interests under the Security Documents, at Debtor’s expense,
after Holder shall have received the Payoff Amount, and (c) wire transfer
instructions for paying the Payoff Amount. If this Note is satisfied and
terminated prior to the Maturity Date absent the occurrence of a Fundamental
Transaction, Debtor and Holder shall execute an agreement concurrently with such
satisfaction and termination whereby Debtor agrees to pay Holder an amount equal
to the Fundamental Transaction Amount upon the occurrence of a Fundamental
Transaction prior to the Maturity Date.
*****


5









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Secured Promissory Note has been duly executed by
Debtor as of the day and year first above written.




QUMU CORPORATION






By:                          
Name:                         
Title:                          


Address for Notices:


QUMU CORPORATION
510 1st Avenue North, Suite 305
Minneapolis, MN 55403
Attention: Chief Executive Officer


Accepted and agreed as of the day and year first above written.


ESW HOLDINGS, INC.


By:                          
Name:                         
Title:                          









